Order entered March 19, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-00240-CV

   TIFFANY POLLARD, INDIVIDUALLY AND AS TRUSTEE OF THE
         MARIE MERKEL CHILDREN’S TRUST, Appellant

                                      V.

                      RUPERT M. POLLARD, Appellee

                   On Appeal from the 95th District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-12515

                                   ORDER

      Appellee’s March 13, 2020 Motion for Leave to File Appellee’s Reply Brief

is GRANTED. Appellee’s brief is to be filed on or before March 23, 2020.




                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE